United States Court of Appeals
                                                              Fifth Circuit
               IN THE UNITED STATES COURT OF APPEALS       F I L E D
                        FOR THE FIFTH CIRCUIT                July 5, 2005
                        _____________________
                             No. 04-51459              Charles R. Fulbruge III
                        _____________________                  Clerk

UNITED STATES OF AMERICA
                  Plaintiff - Appellee
                   v.
JUAN CARLOS ZACARIAS-AMADOR
                  Defendant - Appellant

                       ---------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                            (04-CR-668)
                       ---------------------

Before GARZA, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:


     IT IS ORDERED that appellee’s unopposed motion to vacate the

sentence is granted.



     IT IS FURTHER ORDERED that appellee’s unopposed motion to

remand case for resentencing in light of the Supreme Court’s

recent opinion in Booker and this Court’s opinion in Mares is

granted.



_______________

     *Pursuant to 5th Cir. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5th Cir. R. 47.5.4.
     IT IS FURTHER ORDERED that appellee’s unopposed motion in

the alternative to extend time to file appellee’s brief until 14

days from the Court’s denial of appellee’s motion to vacate and

remand is moot.